Citation Nr: 0822065	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.	Entitlement to an increased rating for degenerative 
arthritis glenohumeral and acromioclavicular joints right 
shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an increased rating of 
from 10 to 20 percent for degenerative arthritis, right 
shoulder, effective           March 15, 2004. That decision 
further denied claims for entitlement to a TDIU,       and 
for a rating higher than 40 percent for the residuals of a 
fracture of the                6th cervical vertebra, with 
chronic arthritis 3rd cervical vertebra and degenerative disc 
disease. The veteran appealed from each of these 
determinations, including for a further increased rating for 
right shoulder degenerative arthritis. See AB v. Brown,        
6 Vet. App. 35, 39 (1993).  

The matters currently on appeal consist of the increased 
rating claim for the right shoulder disorder, in addition to 
the TDIU claim. Following issuance of a        March 2007 
Statement of the Case on the above-mentioned three issues, 
the veteran provided an April 2007 VA Form 9 (Substantive 
Appeal to the Board) which perfected his appeal only as to 
the claim for a TDIU. The TDIU claim was then certified to 
the Board. 

In testimony presented during a March 2008 Travel Board 
hearing before the undersigned, the veteran identified 
impairment from the right shoulder and cervical spine 
disorders, his only compensable service-connected 
disabilities, as the basis for a total disability rating. 
Moreover, the Board has reviewed the evidence and observes 
that the severity of the veteran's right shoulder 
degenerative arthritis warrants a higher rating of 30 
percent. The Board will thus assume jurisdiction over the 
claim for an increased rating for this disability. See Gomez 
v. Principi, 17 Vet. App. 369 (2003) (Holding that the 
penalty of dismissal for failure to file a substantive appeal 
is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996). See also, 38 C.F.R. § 19.35 (Certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue). 

In June 2008, for good cause shown, the Board granted the 
veteran's motion to advance his case on the docket. 38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran's service-connected right shoulder 
impairment is characterized by limitation of motion to midway 
between side and shoulder level, and quantifiable functional 
loss due to pain and weakness.

2.	The veteran is unable to secure and maintain 
substantially gainful employment due to the severity of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent rating, but no higher, for 
degenerative arthritis glenohumeral and acromioclavicular 
joints right shoulder are approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 
5202 and 5203 (2007).

2.	The criteria for the grant of a TDIU are met. 38 U.S.C.A. § 
1155, 5013A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1),          3.340, 3.341, 4.15, 4.16 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), mandates several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  his claims. In view of the grant of a 
TDIU, the extent of compliance with the VCAA's duty to notify 
and assist need only be considered as it pertains to the 
remaining claim for increased rating, inasmuch as any defect 
in this regard did not have a prejudicial impact upon that 
claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Through September 2006 correspondence the veteran was 
provided notice of           each element of satisfactory 
notice set forth under the Pelegrini II decision, including 
the general requirements to substantiate an increased rating 
claim,            and the March 2007 Statement of the Case 
provided the applicable rating criteria. The notice letter 
also explained the joint obligation to obtain evidence 
relevant to his claim, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records, and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claim for a right shoulder 
disorder did not contain the specific information prescribed 
in the Vazquez-Flores decision, this does not constitute 
prejudicial error. Where there is a pre-adjudicatory notice 
error, VA must show that the purpose of the notice was not 
frustrated through demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law. Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 
22 Vet. App. at 46. Here, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim, because the March 2007 Statement of the Case explained   
the applicable diagnostic codes and other criteria. Following 
this notice, there is no record that the claim for increased 
rating was ever readjudicated. Nonetheless,        the 
veteran's August 2006 Notice of Disagreement stated that he 
was "fully aware of the changes in the VA rating table" and 
indicates that he had actual knowledge  of the evaluative 
standards. Moreover, the disposition in this case is 
generally favorable, granting a higher 30 percent rating. 
Thus, the veteran was afforded a sufficient opportunity to 
substantiate his increased rating claim, and the absence of 
any more comprehensive notice did not have a prejudicial 
impact upon the disposition of his claim. See Sanders, supra; 
Vazquez, supra.

In addition to the requirements concerning the content of the 
notice provided,         the relevant notice information must 
have been timely sent. The Court in      Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of                the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here,                    
the September 2006 notice correspondence was provided after 
the May 2006 rating decision on appeal, and thus did not meet 
the standard for timely notice for the claim. Here again, 
though, there was essentially no prejudice to the veteran, 
because he had a substantial time to respond with additional 
evidence and information (as to which no further evidence was 
forthcoming), and taking into account the partial grant of a 
higher rating for his right shoulder disorder. Thus, 
notwithstanding any error in timing of notice, the veteran 
still has had the full opportunity to participate in the 
adjudication of this claim. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining extensive VA medical records, and private 
physicians' records. The veteran has been afforded a VA 
examination in connection with his increased rating claim. He 
also testified during a March 2008 Travel Board hearing 
before the undersigned VLJ. As such, the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis of the Claims

Right Shoulder Degenerative Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,         the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern                 is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The May 2006 RO rating decision on appeal increased from 10 
to 20 percent             the rating for degenerative 
arthritis of the glenohumeral and acromioclavicular joints of 
the right shoulder, effective March 15, 2004, under the 
provisions of          38 C.F.R. § 4.71a, Diagnostic Code 
5201, indicative of limitation of motion of a major arm (as 
here, in that the veteran's right arm is his dominant 
extremity)               to shoulder level.

This diagnostic code further provides that limitation of 
motion of a major arm   from midway between the side and 
shoulder level warrants a 30 percent rating. Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
rating.     See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is defined as from 0 
degrees of extension to 180 degrees of forward flexion; 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71, Plate I.

The remaining applicable rating criteria includes Diagnostic 
Code 5202, for other impairment of the humerus, under which a 
20 percent rating is warranted for impairment of the major 
extremity caused by malunion resulting in moderate deformity, 
or for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes of dislocation at the scapulohumeral 
joint and guarding of movement at  the shoulder level. The 
next higher 30 percent rating is warranted for malunion 
resulting in marked deformity, or for recurrent dislocation 
of the scapulohumeral joint with frequent episodes of 
dislocation and guarding of all arm movements.

Diagnostic Code 5203 further provides that a malunion of the 
clavicle or scapula warrants a 10 percent rating. A nonunion 
of the clavicle or scapula, without loose movement, warrants 
a 10 percent rating, or with loose movement, warrants a               
20 percent rating. A dislocation of the clavicle or scapula 
warrants a 20 percent rating. The criteria does not change 
based upon whether the major or minor clavicle or scapula is 
affected.

During the March 2008 Travel Board hearing, the veteran 
testified in substance that he is unable to perform most 
activities of daily living due largely to ever-worsening 
shoulder pain and limitation of function. He is unable to 
drive, clean his home, sit for long periods and perform yard 
work. He also related that the pain causes him to stop any 
activities during the day to rest. 

As a preliminary matter, the Board finds the veteran's 
testimony was credible and generally consistent with the 
evidence of record, in particular as to a worsening 
orthopedic disorder. See Owens v. Brown, 7 Vet. App. 429 
(1995); Caluza v. Brown, 7 Vet. App. 498  (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 


The findings of a January 2006 VA orthopedic examination 
report, providing generally the most comprehensive available 
information on the present severity of the veteran's right 
shoulder degenerative arthritis, support the assignment of a         
30 percent rating. This rating is assigned in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5201, in view of the 
further assessment of limitation of motion in the affected 
upper extremity. 

On the January 2006 VA compensation and pension examination, 
relevant range of motion findings for the right shoulder were 
demonstrated as forward flexion,              on active 
motion against gravity, 0 to 98 degrees, pain beginning at 60 
degrees;         on passive motion, 0 to 110 degrees, pain 
beginning at 100 degrees; loss of approximately 5 degrees 
additional range of total motion (to 94 degrees) due to 
fatigue on repetitive use. Abduction consisted of active 
motion against gravity of    0 to 86 degrees, with pain 
beginning at 80 degrees; passive motion of 0 to 105 degrees, 
pain beginning at 90 degrees. External rotation was active 
motion from         0 to 20 degrees, passive motion 0 to 50 
degrees. Internal rotation was both active and passive motion 
from 0 to 20 degrees. The veteran described flare-ups of 
symptoms on a weekly basis, although the examiner found that 
it would be difficult to estimate loss of range of motion 
during a flare-up absent resort to speculation. 

The examiner noted crepitus, tenderness, painful movement, 
severe weakness and guarding of movement. He identified the 
effects of the problem on daily activities as severe in 
regard to exercise and eating, as precluding recreation, 
sports and travel, and as moderate in various other 
capacities.

These findings show right shoulder forward flexion of no more 
than 98 out of a total 180 degrees, when measured based on 
active motion consistent with how the affected joint is used 
in daily activities, and limited to 60 degrees taking into 
account as necessary the degree of functional loss from pain, 
weakness and similar factors. DeLuca, 8 Vet. App. at 204-07; 
38 C.F.R. §§ 4.40, 4.45. This is notwithstanding the 
additional impact of repetitive motion testing, which 
accounted for approximately 5 degrees loss of highest 
measured active motion (before accounting for painful 
motion). Meanwhile, shoulder abduction though somewhat less 
restricted, was no more than 80 degrees when considering the 
impact of pain  on use. Both measurements of forward flexion 
and abduction are directly relevant to determine range of 
motion in the affected shoulder, for purpose of applying 
Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003) (noting that the criteria under Diagnostic 
Code 5201 do not explicitly refer to any specific type of 
range of motion measurement, such as abduction, and remanding 
for VA to decide whether limitation of motion for purposes of 
establishing a certain rating requires limitation in all 
planes or limitation in any one plane). 

The level of forward flexion is obviously the more pronounced 
finding, and both internal and external rotation were 
severely limited to only 20 degrees active motion out of a 
total 90 degrees, again suggesting more serious overall 
restriction upon motion, as well as the examiner's own 
notation of severe weakness and limitation on participation 
in numerous activities of daily life. DeLuca, supra. See also             
38 C.F.R. § 4.10 (basis of disability evaluations includes 
functional capacity under the ordinary conditions of daily 
life including employment). The Board has also considered a 
March 2006 examination pertaining to a cervical spine 
disorder, which distinguished the right shoulder impairment 
from the in-service cervical injury that initially caused it, 
though it mentioned neurological symptoms of diminished right 
upper extremity sensation and temperature sensitivity, with 
loss of normal muscle strength. 

In view of these findings, including objective measurement of 
forward flexion,           the Board has determined that the 
painful motion manifested in the right shoulder best 
approximates the 30 percent rating provided at Diagnostic 
Code 5201,           for motion limited midway between the 
side and shoulder level. 
 
However, the record does not further support assignment of a 
higher 40 evaluation under Diagnostic Code 5201, for 
limitation of right arm motion to 25 degrees from the side, 
or for that matter under Diagnostic Code 5202 for impairment 
of the humerus, absent evidence of fibrous union or greater 
overall symptomatology affecting the glenohumeral joint. 

Resolving any reasonable doubt in the veteran's favor as to 
the severity of his right shoulder arthritis, a 30 percent 
evaluation is assigned for this service-connected disorder. 
See 38 C.F.R. § 4.3. 

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2007). 
 
If the claimant does not meet the minimum percentage rating 
requirements of              § 4.16(a) for consideration of a 
TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2007). 
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. 


 
Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment. See 38 
C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

The veteran is currently in receipt of a 40 percent rating 
for residuals of a fracture, avulsive spinous process, 6th 
cervical vertebra, with chronic arthritis 3rd cervical 
vertebra and degenerative disc disease; and a 30 percent 
rating for degenerative arthritis of the glenohumeral and 
acromioclavicular joints, right shoulder, following the 
decision above awarding a higher schedular rating. The 
veteran's right shoulder degenerative arthritis also 
originated due to the same in-service injury that caused a 
cervical spine disorder. Thus, a combined 60 percent rating 
is in effect for these service-connected disorders, and the 
preliminary schedular requirements for a TDIU are met. 38 
C.F.R. § 4.16(a).

In a March 2006 VA examination for the cervical spine, the VA 
examiner noted that this disorder at least as likely as not 
caused the veteran to be unemployable.   He noted the veteran 
had obvious extreme limitation of motion of the cervical 
spine and daily pain, and essentially ankylosis of the 
cervical spine region. The examiner reviewed the claims file 
and provided an informed statement on the capacity for 
employment taking into account service-connected disability. 
See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). His opinion 
is the only such medical determination of record on this 
issue.

In addition, on prior orthopedic examination dated in October 
2004, the examiner found that the veteran was significantly 
disabled due to his cervical spine injury.  He described the 
veteran's subjective report of limitation on doing any 
strenuous activities, including any job, and even various 
simple household tasks.                    He noted 
functional limitation by very poor neck motion, and some 
interference with vision because the neck rested in a 
slightly flexed posture. Indeed, physical examination 
revealed the veteran walked with a flexed posture of the neck 
and lower back. The examiner's report as to functional loss 
corroborates the veteran's subjective complaints. This prior 
examination report thus corroborates the recent March 2006 VA 
examiner's opinion that directly addressed the issue of 
employability.

For these reasons, the Board finds that the veteran is unable 
to secure and maintain substantially gainful employment by 
effect of service-connected disabilities. Hence, the criteria 
for a TDIU are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 30 percent rating for degenerative arthritis glenohumeral 
and acromioclavicular joints right shoulder is granted, 
subject to the law and regulations governing the payment of 
compensation benefits. 

A total rating based on individual unemployability is 
granted, subject to the law and regulations governing the 
payment of compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


